DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         EARL DEAN LILLY, JR.,
                               Appellant,

                                     v.

   CITY OF WEST PALM BEACH and CITY OF WEST PALM BEACH
                   POLICE DEPARTMENT,
                         Appellees.

                               No. 4D20-502

                            [October 22, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 50-2019-CA-002293-
XXXX-MB.

   Earl Dean Lilly, Jr., Hartly, Delaware, pro se.

  Anthony M. Stella, Assistant City Attorney II, and Douglas N. Yeargin,
Deputy City Attorney, City of West Palm Beach, Office of The City Attorney,
West Palm Beach, for appellees.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN, JJ. and FRINK, KEATHAN, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.